Buchanan, J.
The defendant, haying been convicted by a jury in the parish of Jefferson of the offence of receiving stolen goods, moved the court in arrest of Judgment. His motion was overruled, after argument. Thereupon, and before judgment and sentence pronounced upon the verdict, the defendant appealed.
The Attorney General now moves to dismiss the appeal, on the ground that no sentence having been pronounced upon the verdict, there is no judgment from which the defendant can appeal under the Constitution.
The appellate jurisdiction of this court exists in criminal cases, by article 02 of the Constitution, “ whenever the offence charged is punishable with death, or imprisonment at hard labor.” This provision we understand to mean, that the punishment shall have attached, or been incurred, by sentence of a court, in the particular case, where the appeal is asked; otherwise there is no foundation for the appeal. See Hornsby's ease, 8 Rob. p. 590.
Appeal dismissed, with costs.